Case 4:18-cv-00442-ALM-CMC Document 110-4 Filed 03/10/20 Page 1 of 2 PageID #: 5544




                              Exhibit 4
Case 4:18-cv-00442-ALM-CMC Document 110-4 Filed 03/10/20 Page 2 of 2 PageID #: 5545
     Case 3:20-mc-00007-N-BH Document 12 Filed 03/06/20 Page 1 of 1 PageID 50



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

  DAVID FOLKENFLIK; NATIONAL                         §
  PUBLIC RADIO, INC.; EDITH CHAPIN;                  §
  LESLIE COOK; and PALLAVI GOGOI,                    §
            Movants,                                 §
                                                     §
  v.                                                 § Miscellaneous Action No. 3:20-MC-007-N
                                                     §
  CHAPWOOD CAPITAL INVESTMENT                        §
  MANAGEMENT, LLC,                                   §
          Respondent.                                § Referred to U.S. Magistrate Judge

                                                 ORDER

         By Order of Reference filed February 4, 2020, before the Court for determination is the Motion

  to Compel Chapwood Capital Investment Management, LLC to Comply with Fed. R. Civ. P. 45

  Subpoena, filed January 24, 2020 (doc. 1). Also before the Court is the Response of Chapwood

  Capital Investment Management, LLC to Order Regarding Transfer of Proceeding (Doc. 4.), filed

  March 2, 2020 (doc. 10), which states that it consents to transfer of this case to the district where the

  underlying main case is penidng.

         Under Fed. R. Civ. P. 45(f), the motion is hereby transferred and remitted to the Eastern

  District of Texas for determination in the underlying action, Butowsky v. Folkenflik, et al., No. 4:18-

  cv-00442-alm (E.D. Tex.). The Clerk’s Office shall terminate this miscellaneous case.

         SO ORDERED on this 6th day of March, 2020.



                                                           ___________________________________
                                                           IRMA CARRILLO RAMIREZ
                                                           UNITED STATES MAGISTRATE JUDGE
